DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings

The replacement drawing submitted on Dec. 17, 2021 is accepted.

Allowable Subject Matter

The following is an examiner’s statement of reasons for allowance.
The following reference is noted.
US Patent Application Publication No. 2016/0002367 A1 to He describes the synthesis of acrylic polymers in a flow reactor (see the abstract). The process includes introducing initiator(s) and monomer(s) into a microchannel of a microreactor (see the abstract; and see item 16 in Fig. 1 and ¶ [0015]). He does not disclose the presently recited additional inlet port.
The examiner is unaware of any prior art that describes or suggests the claimed methods. Claims 1-20 are allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD A HUHN whose telephone number is (571)270-7345. The examiner can normally be reached Monday through Friday, 9 AM to 6 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vasu Jagannathan can be reached on (571) 272-1119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/RICHARD A HUHN/Primary Examiner, Art Unit 1764